Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

           United States Court of Appeals
                         For the First Circuit


No. 05-2796

                            THOMAS ROSA, JR.,

                         Petitioner, Appellant,

                                       v.

                           MICHAEL T. MALONEY,

                          Respondent, Appellee.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Nancy Gertner, U.S. District Judge]


                                    Before

                        Boudin, Chief Judge,
                 Torruella and Dyk,* Circuit Judges.


     Kathleen M. McCarthy, was on brief, for appellant.
     Susanne G. Reardon, Assistant Attorney General, Criminal
Bureau, with whom Thomas F. Reilly, Attorney General, were on
brief, for appellee.



                            September 7, 2006




*
    Of the Federal Circuit, sitting by designation.
              Per Curiam. Petitioner Thomas Rosa, Jr. ("Rosa") appeals

the district court's denial of his petition for a writ of habeas

corpus under 28 U.S.C. § 2254.              Rosa claims that his Massachusetts

state      court    conviction   for    murder     in   the   first   degree   and

kidnaping, Commonwealth v. Rosa, 422 Mass. 18 (1996), should be set

aside on two grounds. First, Rosa alleges that post-conviction DNA

testing casts doubt on his original conviction.                       Second, the

prosecution lost two pieces of evidence before DNA-testing could be

performed.         The district court found that neither ground was a

viable challenge to Rosa's conviction.               After carefully reviewing

the parties' arguments, we affirm substantially for the reasons set

out   by    the    district   court    in    its   thorough   and   well-reasoned

memorandum and order.            We find no arguments requiring further

discussion on appeal.

              Affirmed.




                                        -2-